Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 6-8, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. The method of claim 5, wherein the set of data segment pairs and relative distances between the segments of each pair represents a distance matrix for the plurality of data segments, and wherein grouping the plurality of data segments further comprises: pruning the distance matrix by removing relative distances from one or more of the first data segment and the second data segment to an additional data segment of the plurality of data segments.
7. The method of claim 6, further comprising: selecting a pair of segments associated with a non-pruned segment within the distance matrix; determining a number of previously formed groups; determining a group status of data segments included in the selected pair of segments; and based on the number of previously formed groups and the group status of the data segments, grouping at least one of the data segments of the selected pair of data segments.
8. The method of claim 3, wherein generating the access order further comprises: generating a set of permutations for concatenating the two or more groups; for each permutation, determining 
13. The system of claim 12, wherein the set of data segment pairs and relative distances between the segments of each pair represents a distance matrix for the plurality of data segments, and wherein grouping the plurality of data segments further comprises: pruning the distance matrix by removing relative distances from one or more of the first data segment and the second data segment to an additional data segment of the plurality of data segments.
14. The system of claim 13, wherein the operations further comprise: selecting a pair of segments associated with a non-pruned segment within the distance matrix; determining a number of previously formed groups; determining a group status of data segments included in the selected pair of segments; and based on the number of previously formed groups and the group status of the data segments, grouping at least one of the data segments of the selected pair of data segments.
15. The system of claim 10, wherein generating the access order further comprises: generating a set of permutations for concatenating the two or more groups; for each permutation, determining an access time for the plurality of data segments; and selecting a permutation of the two or more groups based on the access time for each permutation, the selected permutation representing the access order.
20. The computer program product of claim 19, wherein the set of data segment pairs and relative distances between the segments of each pair represents a distance matrix for the plurality of data segments, and wherein grouping the plurality of data segments further comprises: pruning 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney (US 2017/0046077) in view of Janardhana (US 2019/0312783). 
Regarding claim 1, Whitney discloses: 
receiving an order request for accessing a plurality of data segments stored on a data storage tape, each data segment defined by segment characteristics; 
Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.
Interpretation: segment characteristic = location information

Interpretation: segment characteristic = file size 

identifying a number of data segments within the plurality of data segments in the order request; 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.

determining an order model based on the number of data segments and the segment characteristics of the plurality of data segments;
number of data segments, see above Whitney [0012]  
segment characteristics, see above Whitney [0026], Whitney abstract. 
 
generating an access order for the plurality of data segments based on the order model; and 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes 

Whitney, [0026] FIG. 1 illustrates a portion of a tape-based data storage system 100 configured to implement the order determination method or algorithm described herein. As shown, the system 100 includes a host or client 109 (e.g., any of a number of computer devices with processing capabilities) that has memory 104 storing records 105 for a plurality of files (or data sets). Each of the file records 105 includes a file identification (ID) 106 and also data 107, 108 on the beginning and ending of each file or data set, which is useful for defining the size or length of each file. During operations of the system 100, the host 109 acts to generate order requests 110 that are transmitted, in a wired or wireless manner, to a tape drive 120, with only one drive shown in system 100 but a typical system 100 would include a much larger number of drives as part of a library. Each order request 110 would include one and, more typically, 2 to 10 or more files associated with records 105 in a file list, and the list of files would include the IDs 106 and a file size or length.
Whitney claim 15, retrieving locations of the files on the tape from a file location table stored in memory 

retrieving a subset of data segments from the data storage tape based on the access order.
	Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.
Whitney discloses the elements of the claimed invention as noted but does not disclose retrieving a subset of data segments from the data storage tape based on segment size.  However, Janardhana discloses :
Janardhana [0038] The term "target" refers to a node having one or more data storage devices 130, such as disks, tapes, and perhaps other types, possibly (but not necessarily) implementing block storage of data, i.e. with data being stored and accessed in fixed size blocks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitney to obtain above limitation based on the teachings of Janardhana for the purpose of simplifying by means of fixed-size blocks the retrieval of data from tape storage.    

Regarding claim 2, the combination of Whitney and Janardhana discloses wherein the segment characteristics comprise a data segment size and a data storage tape location for each data segment of the plurality of data segments included in the order request.

	Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney and Janardhana and further in view of Iwasaki (US 2017/0147451). 
Regarding claim 3, the combination of Whitney and Janardhana discloses the elements of the claimed invention as noted but does not disclose further comprising: grouping the plurality of data segments into two or more groups based on at least one segment characteristic and the number of data segments.  However, Iwasaki discloses: 
	Iwasaki [0071] At step 1015, the files in the preferred recall list are sorted by the tape IDs of the tape media 32 in which the files are stored. That is, the files are grouped by tape IDs. Furthermore, the files are sorted also by block numbers indicating the positions of the files in each of the tape media 32. That is, the files are sorted by block numbers. Thus, grouping the files by tape IDs and sorting the files by block numbers can increase the file reading speed and enhance the performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney and Janardhana to obtain above .  
  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney, Janardhana and Iwasaki and further in view of Trevithick (US 4,237,497)
Regarding claim 4, the combination of Whitney, Janardhana and Iwasaki discloses wherein grouping the plurality of data segments further comprises: identifying a set of data segment pairs from the plurality of data segments; determining a relative distance between data segments of each pair to generate a set of relative distances; and 
	Whitney claim 3, wherein the time determination routine determines the access times based on a distance between start of file locations for pairs of adjacent ones of the files in each of the possible orders and by adding time penalties when a next one of the files in one of the possible orders is in a different wrap or in a different servo band on the tape.  

Further, the combination of  does not disclose generating the two or more groups of data segments based on the set of relative distances and the number of data segments, the set of relative distances representing the at least one segment characteristic.  However, Trevithick discloses:
	Trevithick claim 5 wherein the information segments of said first group begin a predetermined distance from said one end of the tape wherein the information segments of said second group begin a certain distance from said other end of the tape and terminate at distances greater than said predetermined distance from said one end, and wherein the information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana and Iwasaki to obtain above limitation based on the teachings of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney, Janardhana, Iwasaki and Trevithick and further in view of Resch (US 2014/0380064) and further in view of Mills (US 2017/0242627)
Regarding claim 5, the combination of Whitney, Janardhana, Iwasaki and Trevithick discloses the elements of the claimed invention as noted but does not disclose wherein identifying the set of data segment pairs further comprises: identifying a first data segment and a second data segment of the plurality of data segments, the first data segment and the second data segment being consecutive data segments on the data storage tape.  However, Resch discloses:
Resch [0178] [0180] The method continues at step 298 where the processing module generates a segment allocation table for the new file based on the addressing information of the identified sets of encoded data slices such that the new file is created without duplication of the portions of the existing files. The generating the segment allocation table for the new file includes a series of steps. A first step includes identifying consecutive data segments of the identified data segments. A second step includes grouping the consecutive data segments into a region. A third step includes generating addressing information for the region, which is stored as an entry in the segment allocation table, wherein individual addressing information of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana, Iwasaki and Trevithick to obtain above limitation based on the teachings of Resch for the purpose of generating a segment allocation table. 

Furthermore, the combination of Whitney, Janardhana, Iwasaki and Trevithick does not disclose generating a logical segment from the first data segment and the second data segment, the logical segment representing a data segment of the plurality of data segments.  However, Mills discloses:
	Mills [0027] Thus, after file system 106 generating allocated logical block information 202 based on the allocation status of the allocated logical block and/or content location information 204 based on the priorities assigned to the allocated logical blocks, file system 106 may transmit block priority information 116 to controller 102 via communication agent 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana, Iwasaki and Trevithick to obtain above limitation based on the teachings of Mills for the purpose of generating logical block information.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney in view of Janardhana. 
Regarding claim 9, Whitney discloses:

	Whitney abstract. 
Regarding claim 1, Whitney discloses: 
receiving an order request for accessing a plurality of data segments stored on a data storage tape, each data segment defined by segment characteristics; 
Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.
Interpretation: segment characteristic = location information
Whitney [0026] . Each order request 110 would include one and, more typically, 2 to 10 or more files associated with records 105 in a file list, and the list of files would include the IDs 106 and a file size or length.
Interpretation: segment characteristic = file size 

identifying a number of data segments within the plurality of data segments in the order request; 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes 

determining an order model based on the number of data segments and the segment characteristics of the plurality of data segments;
number of data segments, see above Whitney [0012]  
segment characteristics, see above Whitney [0026], Whitney abstract. 
 
generating an access order for the plurality of data segments based on the order model; and 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.

Whitney, [0026] FIG. 1 illustrates a portion of a tape-based data storage system 100 configured to implement the order determination method or algorithm described herein. As shown, the system 100 includes a host or client 109 (e.g., any of a number of computer devices with processing capabilities) that has memory 104 storing records 105 for a plurality of files (or data sets). Each of the file records 105 includes a file identification (ID) 106 and also data 107, 108 on the beginning and ending of each file or data set, which is useful for defining the size or length of each file. During operations of the system 100, the host 109 acts to generate order 
Whitney claim 15, retrieving locations of the files on the tape from a file location table stored in memory 

retrieving a subset of data segments from the data storage tape based on the access order.
	Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.
Whitney discloses the elements of the claimed invention as noted but does not disclose retrieving a subset of data segments from the data storage tape based on segment size.  However, Janardhana discloses :

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitney to obtain above limitation based on the teachings of Janardhana for the purpose of simplifying by means of fixed-size blocks the retrieval of data from tape storage.    

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney and Janardhana and further in view of Iwasaki. 
Regarding claim 10, the combination of Whitney and Janardhana discloses the elements of the claimed invention as noted but does not disclose further comprising: grouping the plurality of data segments into two or more groups based on at least one segment characteristic and the number of data segments.  However, Iwasaki discloses: 
	Iwasaki [0071] At step 1015, the files in the preferred recall list are sorted by the tape IDs of the tape media 32 in which the files are stored. That is, the files are grouped by tape IDs. Furthermore, the files are sorted also by block numbers indicating the positions of the files in each of the tape media 32. That is, the files are sorted by block numbers. Thus, grouping the files by tape IDs and sorting the files by block numbers can increase the file reading speed and enhance the performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney and Janardhana to obtain above .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney, Janardhana and Iwasaki and further in view of Trevithick (US 4,237,497)
Regarding claim 11, the combination of Whitney, Janardhana and Iwasaki discloses wherein grouping the plurality of data segments further comprises: identifying a set of data segment pairs from the plurality of data segments; determining a relative distance between data segments of each pair to generate a set of relative distances; and 
	Whitney claim 3, wherein the time determination routine determines the access times based on a distance between start of file locations for pairs of adjacent ones of the files in each of the possible orders and by adding time penalties when a next one of the files in one of the possible orders is in a different wrap or in a different servo band on the tape.  

Further, the combination of  does not disclose generating the two or more groups of data segments based on the set of relative distances and the number of data segments, the set of relative distances representing the at least one segment characteristic.  However, Trevithick discloses:
	Trevithick claim 5 wherein the information segments of said first group begin a predetermined distance from said one end of the tape wherein the information segments of said second group begin a certain distance from said other end of the tape and terminate at distances greater than said predetermined distance from said one end, and wherein the information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana and Iwasaki to obtain above limitation based on the teachings of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney, Janardhana, Iwasaki and Trevithick and further in view of Resch and further in view of Mills.
Regarding claim 12, the combination of Whitney, Janardhana, Iwasaki and Trevithick discloses the elements of the claimed invention as noted but does not disclose wherein identifying the set of data segment pairs further comprises: identifying a first data segment and a second data segment of the plurality of data segments, the first data segment and the second data segment being consecutive data segments on the data storage tape.  However, Resch discloses:
Resch [0178] [0180] The method continues at step 298 where the processing module generates a segment allocation table for the new file based on the addressing information of the identified sets of encoded data slices such that the new file is created without duplication of the portions of the existing files. The generating the segment allocation table for the new file includes a series of steps. A first step includes identifying consecutive data segments of the identified data segments. A second step includes grouping the consecutive data segments into a region. A third step includes generating addressing information for the region, which is stored as an entry in the segment allocation table, wherein individual addressing information of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana, Iwasaki and Trevithick to obtain above limitation based on the teachings of Resch for the purpose of generating a segment allocation table. 

Furthermore, the combination of Whitney, Janardhana, Iwasaki and Trevithick does not disclose generating a logical segment from the first data segment and the second data segment, the logical segment representing a data segment of the plurality of data segments.  However, Mills discloses:
	Mills [0027] Thus, after file system 106 generating allocated logical block information 202 based on the allocation status of the allocated logical block and/or content location information 204 based on the priorities assigned to the allocated logical blocks, file system 106 may transmit block priority information 116 to controller 102 via communication agent 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana, Iwasaki and Trevithick to obtain above limitation based on the teachings of Mills for the purpose of generating logical block information.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitney in view of Janardhana. 
Regarding claim 16, Whitney discloses: 

Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.
Interpretation: segment characteristic = location information
Whitney [0026] . Each order request 110 would include one and, more typically, 2 to 10 or more files associated with records 105 in a file list, and the list of files would include the IDs 106 and a file size or length.
Interpretation: segment characteristic = file size 

identifying a number of data segments within the plurality of data segments in the order request; 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.

determining an order model based on the number of data segments and the segment characteristics of the plurality of data segments;

segment characteristics, see above Whitney [0026], Whitney abstract. 
 
generating an access order for the plurality of data segments based on the order model; and 
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.

Whitney, [0026] FIG. 1 illustrates a portion of a tape-based data storage system 100 configured to implement the order determination method or algorithm described herein. As shown, the system 100 includes a host or client 109 (e.g., any of a number of computer devices with processing capabilities) that has memory 104 storing records 105 for a plurality of files (or data sets). Each of the file records 105 includes a file identification (ID) 106 and also data 107, 108 on the beginning and ending of each file or data set, which is useful for defining the size or length of each file. During operations of the system 100, the host 109 acts to generate order requests 110 that are transmitted, in a wired or wireless manner, to a tape drive 120, with only one drive shown in system 100 but a typical system 100 would include a much larger number of drives as part of a library. Each order request 110 would include one and, more typically, 2 to 10 or more files associated with records 105 in a file list, and the list of files would include the IDs 106 and a file size or length.
locations of the files on the tape from a file location table stored in memory 

retrieving a subset of data segments from the data storage tape based on the access order.
	Whitney abstract The order request, from a host or user, includes a list of the files on the tape from which to generate, based on the location information in the file location table, a reordered list defining an order for accessing the files on the tape. The reordered list or best access order has (or produces via tape drive access) an access time for the files that is minimal or reduced.
Whitney [0012] In some cases, the order determination module includes a factorial routine or program that is performed when the number of the files is less than or equal to a threshold value (such as 10), and the factorial routine generates a set of all possible orders for accessing the number of the files. In such cases, the order determination module further includes a time determination routine processing each of the possible orders in the set of all possible orders to determine an access time for the number of the files.
Whitney discloses the elements of the claimed invention as noted but does not disclose retrieving a subset of data segments from the data storage tape based on segment size.  However, Janardhana discloses :
Janardhana [0038] The term "target" refers to a node having one or more data storage devices 130, such as disks, tapes, and perhaps other types, possibly (but not necessarily) implementing block storage of data, i.e. with data being stored and accessed in fixed size blocks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitney to obtain above limitation based on the teachings of .    

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney and Janardhana and further in view of Iwasaki. 
Regarding claim 17, the combination of Whitney and Janardhana discloses the elements of the claimed invention as noted but does not disclose further comprising: grouping the plurality of data segments into two or more groups based on at least one segment characteristic and the number of data segments.  However, Iwasaki discloses: 
	Iwasaki [0071] At step 1015, the files in the preferred recall list are sorted by the tape IDs of the tape media 32 in which the files are stored. That is, the files are grouped by tape IDs. Furthermore, the files are sorted also by block numbers indicating the positions of the files in each of the tape media 32. That is, the files are sorted by block numbers. Thus, grouping the files by tape IDs and sorting the files by block numbers can increase the file reading speed and enhance the performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney and Janardhana to obtain above limitation based on the teachings of Iwasaki for the purpose of increasing the file reading speed such that performance is enhanced.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney, Janardhana and Iwasaki and further in view of Trevithick.

	Whitney claim 3, wherein the time determination routine determines the access times based on a distance between start of file locations for pairs of adjacent ones of the files in each of the possible orders and by adding time penalties when a next one of the files in one of the possible orders is in a different wrap or in a different servo band on the tape.  

Further, the combination of  does not disclose generating the two or more groups of data segments based on the set of relative distances and the number of data segments, the set of relative distances representing the at least one segment characteristic.  However, Trevithick discloses:
	Trevithick claim 5 wherein the information segments of said first group begin a predetermined distance from said one end of the tape wherein the information segments of said second group begin a certain distance from said other end of the tape and terminate at distances greater than said predetermined distance from said one end, and wherein the information segments of said first group terminate at distances greater than said certain distance from said other end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana and Iwasaki to obtain above limitation based on the teachings of Trevithick for the purpose of determining the relative size of the segment for the first end and the relative size of the segment for the second end. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Whitney, Janardhana, Iwasaki and Trevithick and further in view of Resch (US 2014/0380064) and further in view of Mills (US 2017/0242627)
Regarding claim 19, the combination of Whitney, Janardhana, Iwasaki and Trevithick discloses the elements of the claimed invention as noted but does not disclose wherein identifying the set of data segment pairs further comprises: identifying a first data segment and a second data segment of the plurality of data segments, the first data segment and the second data segment being consecutive data segments on the data storage tape.  However, Resch discloses:
Resch [0178] [0180] The method continues at step 298 where the processing module generates a segment allocation table for the new file based on the addressing information of the identified sets of encoded data slices such that the new file is created without duplication of the portions of the existing files. The generating the segment allocation table for the new file includes a series of steps. A first step includes identifying consecutive data segments of the identified data segments. A second step includes grouping the consecutive data segments into a region. A third step includes generating addressing information for the region, which is stored as an entry in the segment allocation table, wherein individual addressing information of the identified sets of encoded data slices is determinable from the addressing information of the region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana, Iwasaki and Trevithick to obtain above limitation based on the teachings of Resch for the purpose of generating a segment allocation table. 

Furthermore, the combination of Whitney, Janardhana, Iwasaki and Trevithick does not disclose generating a logical segment from the first data segment and the second data segment, the logical segment representing a data segment of the plurality of data segments.  However, Mills discloses:
	Mills [0027] Thus, after file system 106 generating allocated logical block information 202 based on the allocation status of the allocated logical block and/or content location information 204 based on the priorities assigned to the allocated logical blocks, file system 106 may transmit block priority information 116 to controller 102 via communication agent 108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Whitney, Janardhana, Iwasaki and Trevithick to obtain above limitation based on the teachings of Mills for the purpose of generating logical block information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161